Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 1 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 2 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 3 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 4 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 5 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 6 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 7 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 8 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document     Page 9 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 10 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 11 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 12 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 13 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 14 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 15 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 16 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 17 of 18
Case 2:19-ap-01071-NB   Doc 6 Filed 08/14/19 Entered 08/16/19 16:41:33   Desc
                        Main Document    Page 18 of 18
